JAMES K PREWITT, Judge,
concurring in part and dissenting in part.
I agree that this matter should be reversed, but disagree that the record establishes that the letter of October 30, 1997, was properly before the court and should be used in the recalculation. The majority opinion concludes that the letter was before the trial court due to a hearing held on March 12, 1998. The only indication of that hearing which I find in the record is in the docket sheet, where the following appears:
3/12/98 APA Bean & respondent appear for Rnal receipt of any evidence from either party. Respondent submits his calculations to the court, bw
Apparently, there was no transcript made of that hearing, or at least none appears in this record. Based upon this hearing, the majority opinion concludes that “[t]he letter therefore was before the trial court and could be considered as a basis for its findings.” I cannot reach that conclusion. There is no indication that the letter was presented, offered, or admitted in evidence and no showing what the “calculations” were. Whether they were the same as those in the letter, we do not know.
The letter was hearsay, it is not marked as an exhibit, and the record does not show that it was received in evidence. Therefore, I conclude that it was improperly before the court and should not have been considered.
For these reasons, I respectfully disagree with the majority opinion.